DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group I (claims 84-97), drawn to a method of treating a cell proliferative disorder, comprising: administering to a subject having a cell proliferative disorder a therapeutically effective amount of a CD55-binding agent, wherein: at the time of the administering, abnormally proliferating cells of the cell proliferative disorder are not suspected of exhibiting overexpression of CD55; and the CD55-binding agent is administered to the subject to enhance a T cell response to abnormally proliferating cells of the cell proliferative disorder, and species election of (a) an antibody that specifically binds CD55, (b) an antagonist of a T cell inhibitory signal, and (c) a programmed cell death-1 (PD-1) inhibitor, in the reply filed on 12/13/2021 is acknowledged. Claims 98-103 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.
Claims 84-103 are pending.

Claims 84-97 are under examination.
Priority
	This application is a national stage entry (371) of PCT/US2018/047356, filed 8/21/2018, which claims priority from U.S. provisional application 62548814, filed 8/22/2017, which is acknowledged.
Information Disclosure Statement
	Applicant’s IDS submitted 6/14/2021 and IDS submitted 2/19/2020 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “overexpression” in claim 84 is a relative term which renders the claim indefinite. The term “overexpression” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as there is no reference for “overexpression”.
	The specification teaches on page 6, “By ‘not suspected of exhibiting overexpression of CD55’ is meant that CD55 is not suspected to be expressed at higher levels on the abnormally proliferating cells (e.g., cancer cells) compared to a second cell 
	Thus the claim is indefinite as the second cell population is not clearly defined and may be interpreted as either cancer cells, or non-cancer cells.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351. The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds. Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing ... the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).

Scope of the claimed genus
CD55-binding agent, wherein: at the time of the administering, abnormally proliferating cells of the cell proliferative disorder are not suspected of exhibiting overexpression of CD55; and the CD55-binding agent is administered to the subject to enhance a T cell response to abnormally proliferating cells of the cell proliferative disorder.
The claim is essentially claiming any compound that binds CD55.
Dependent claim 86 is drawn to the method according to claim 84, wherein the CD55-binding agent is an antibody that specifically binds CD55, a CD55 ligand, or a small molecule.
The claim is essentially claiming any small molecule that binds CD55.
	Dependent claim 89 is drawn to the method according to claim 84, wherein the CD55-binding agent is a CD55 agonist. 
The claim is essentially claiming any compound that binds CD55 and is a CD55 agonist.
	Dependent claim 91 is drawn to the method according to claim 84, further comprising administering to the subject a therapeutically effective amount of a T cell activator, wherein the T cell activator is an immune checkpoint inhibitor.
The claim is essentially claiming any compound that inhibits an immune checkpoint.
agonist of a T cell co-stimulatory receptor or an antagonist of a T cell inhibitory signal.
	The claim is essentially claiming any compound that inhibits an immune checkpoint and inhibitor and is an agonist of a T cell co-stimulatory receptor or an antagonist of a T cell inhibitory signal.
	All other claims depend either directly or indirectly from claim 84.

State of the Relevant Art
	Golay discloses “Moreover CDC, as well as ADCC in vitro, correlates with CD38 expression levels on MM cells and is enhanced by antibodies blocking CD55 and CD59” (Page 10, paragraph above “5.2. Ex Vivo and In Vivo Human Studies”).
	Geller discloses “Another important factor regarding CD55 relates to CD97, an EGF-TM7 receptor expressed primarily on monocytes and granulocytes that acts as a natural ligand for CD55” (Page 5, right column, last paragraph).
	The state of the relevant art at the time the application was filed, is silent in regards to small molecules that bind to CD55.
	WO 2007130031 A1 discloses an anti-CD55 antibody that is a CD55 agonist (Page 17, lines 11-12). Although WO 2007130031 A1 discloses CD55 agonist is selected from: a polypeptide, a polypeptide analog, a nucleic acid, a nucleic acid analog, and a small molecule, WO 2007130031 A1 does not disclose any working examples or actual CD55 agonists which are not antibodies. The state of the relevant art is otherwise silent in regards to CD55 agonists which are not antibodies.
immune checkpoint inhibitors which are antibodies (Lewis AL, Chaft J, Girotra M, Fischer GW. Immune checkpoint inhibitors: a narrative review of considerations for the anaesthesiologist. Br J Anaesth. 2020 Mar;124(3):251-260; Table 1). The state of the art discloses that “Immune checkpoint inhibitors represent a new class of immunotherapy drugs. Although these drugs show promise, they are associated with immune-related adverse reactions.” (Summary), indicating the unpredictability associated with immune checkpoint inhibitors.
	Jeong discloses “the characteristics of co-stimulatory receptors and the current status of developing agonist Abs targeting co-stimulatory receptors in cancers” (Page 11, Conclusion). The state of the art even after the time the application was filed, is silent in regards to agonists of T-cell costimulatory receptors that are not antibodies.
	Odorizzi discloses “Recent work in animal models and humans has already demonstrated that the benefits of targeting inhibitory receptor pathways can outweigh the risks in some settings. For example, two antagonistic inhibitory receptor Abs have been successfully translated from experimental studies in mice to the clinical treatment of human cancers” (Page 8, 2nd paragraph from bottom). The state of the art around the time the application was filed, is silent in regards to antagonists of T-cell coinhibitory receptors that are not antibodies.

Summary of Species disclosed in the original specification

	The specification discloses that CD55-binding agent is an antibody that specifically binds CD55. Specification discloses an example of an anti-CD55 antibody which is the JS-11 antibody (BioLegend®) or other antibody known to specifically bind CD55. The specification further discloses that the CD55-binding agent is an antibody that competes for binding to CD55 with the JS-11 antibody or other antibody known to specifically bind human CD55.
	The specification discloses that the CD55- binding agent (e.g., small molecule, anti-CD55 antibody, ligand, etc.) may be a CD55 agonist. An example assay for determining whether a CD55 binding agent is a CD55 agonist is described in Example 7. In that assay, costimulation of CD4 T cells is assessed for a plate- bound CD55-binding agent and the corresponding soluble CD55-binding agent. 
Costimulation by the agent when plate-bound but not when soluble (or greater costimulation by the agent when plate-bound as compared to when soluble) indicates that the agent is an agonist, e.g., because the plate-bound agent is able to concentrate CD55 molecules on the surface of the cell, thereby facilitating signaling through CD55. The anti-CD55 antibody used in Example 7 is the JS-11 antibody.

approach for screening small molecules (e.g., by screening a combinatorial library of small molecules), antibodies (e.g., by phage or yeast display of antibody libraries), ligands, or the like for the ability to bind CD55.
	The specification describes "immune checkpoint inhibitor" as any agent (e.g., small molecule, nucleic acid, protein (e.g., antibody)) that prevents the suppression of any component in the immune system such as MHC class presentation, T cell presentation and/or differentiation, any cytokine, chemokine or signaling for immune cell proliferation and/or differentiation. In certain aspects, the immune checkpoint inhibitor is an agonist of a T cell co-stimulatory receptor. Non-limiting examples of such co-stimulatory receptors include CD28, ICOS, CD137, OX40, CD27, and the like. In some embodiments, the immune checkpoint inhibitor is an antagonist of a T cell inhibitory signal. The T cell inhibitory signal may be a signal transmitted through, e.g., PD-1, PD-L1, CTLA4, BTLA, KIR, LAG-3, TIM-3, A2aR, or the like, and any combinations thereof.

Identifying characteristics and structure function correlation
	In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
natural ligands, (2) CD55 agonist was a JS-11 anti CD55 antibody, (3) immune checkpoint inhibitors were antibodies, and further (4) the immune checkpoint inhibitors which are agonists of a T cell co-stimulatory receptor or antagonists of a T cell inhibitory signal were antibodies.
	The specification does not disclose any CD55 binding agents that were small molecules, does not disclose any CD55 agonists that were not a JS-11 antibody, does not disclose any immune checkpoint inhibitors that were not antibodies, and does not disclose and immune checkpoint inhibitors which are agonists of a T cell co-stimulatory receptor or antagonists of a T cell inhibitory signal that were not antibodies.
	Further, as the specification describes the CD55-binding agent is identified, e.g., using a suitable approach for screening small molecules (e.g., by screening a combinatorial library of small molecules), antibodies (e.g., by phage or yeast display of antibody libraries), ligands, or the like for the ability to bind CD55, the compounds do not satisfy this requirement.
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. (MPEP §2163.02).
Because of the amount of data presented in the specification related to CD55 binding agents, the applicant has conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and (1) CD55 binding agents that are antibodies and natural ligands, or (2) CD55 agonists that are JS-11 anti CD55 antibodies, and further (3) immune checkpoint inhibitors that are antibodies, or (4) the immune checkpoint inhibitors which are agonists of a T cell co-stimulatory receptor or antagonists of a T cell inhibitory signal that are antibodies.
Genera of compounds that can bind to CD55, Genera of compounds that can bind to CD55 and are CD55 agonists, Genera of compounds that are immune checkpoint inhibitors, and Genera of compounds that are immune checkpoint inhibitors which are agonists of a T cell co-stimulatory receptor or antagonists of a T cell inhibitory signal includes compounds such as proteins, peptides, small molecules and nucleic acids. Because of this, one of skill in the art would not know which of the myriad of compounds capable of binding CD55 to pick. And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
The instant specification does not describe the structural features shared by members of a genus of compounds.  Additionally, the specification provides neither a representative number of antibodies the represent Genera of compounds that can bind to CD55, Genera of compounds that can bind to CD55 and are CD55 agonists, Genera 
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claims 84-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer, comprising: administering to a subject having a cancer a therapeutically effective amount of a CD55-binding agent which is an antibody, wherein: at the time of the administering, abnormally proliferating cancer cells are not suspected of exhibiting overexpression of CD55; and the CD55antibody  is administered to the subject to enhance a T cell response to abnormally proliferating cancer cells, does not reasonably provide enablement for a method of treating a cell proliferative disorder, comprising: administering to a subject having a cell proliferative disorder a therapeutically effective amount of any CD55-binding agent, wherein: at the time of the administering, abnormally proliferating cells of the cell proliferative disorder are not suspected of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
The nature of invention
Claim 84 is drawn to a method of treating a cell proliferative disorder, comprising: administering to a subject having a cell proliferative disorder a therapeutically effective amount of a CD55-binding agent, wherein: at the time of the administering, abnormally proliferating cells of the cell proliferative disorder are not suspected of exhibiting overexpression of CD55; and the CD55-binding agent is administered to the subject to enhance a T cell response to abnormally proliferating cells of the cell proliferative disorder.
in vivo treatment of disorders using a CD55-binding agent.
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims
The breadth of the claims encompasses treating any cell proliferative disorder, such as cancer, atherosclerosis, rheumatoid arthritis, psoriasis, idiopathic pulmonary fibrosis, scleroderma and cirrhosis of the liver, using any CD55-binding agent, including proteins, peptides, small molecules and nucleic acids. 
Quantity of experimentation
	The quantity of experimentation is extremely large in view of the breadth of the claims and the unpredictable nature of treating disorders.
The unpredictability of the art and the state of the prior art
	Dho (Dho, S.H., Cho, E.H., Lee, J.Y., Lee, S., Jung, S.H., Kim, L.K., & Lim, J.C. (2019). A novel therapeutic anti-CD55 monoclonal antibody inhibits the proliferation and metastasis of colorectal cancer cells. Oncology Reports, 42, 2686-2693) discloses that “CD55 is overexpressed in subsets of colorectal cancer tissues and the novel anti-CD55 antibody suppresses colorectal tumorigenesis…the novel therapeutic anti-CD55 monoclonal antibody inhibits metastasis of colorectal cancer cells.” (Discussion).
	There is no evidence of record of any other cell proliferative disorders which are treated by anti CD55 antibodies. The art does not teach treating the broadly such as atherosclerosis, rheumatoid arthritis, psoriasis, idiopathic pulmonary fibrosis, scleroderma and cirrhosis of the liver with CD55 binding agents.
	Golay discloses “Moreover CDC, as well as ADCC in vitro, correlates with CD38 expression levels on MM cells and is enhanced by antibodies blocking CD55 and CD59” (Page 10, paragraph above “5.2. Ex Vivo and In Vivo Human Studies”).
	Geller discloses “Another important factor regarding CD55 relates to CD97, an EGF-TM7 receptor expressed primarily on monocytes and granulocytes that acts as a natural ligand for CD55” (Page 5, right column, last paragraph).
	The state of the relevant art at the time the application was filed, is silent in regards to small molecules that bind to CD55 and only teaches CD55 binding agents which are antibodies and natural ligands.
	While it is understood that the absence of working examples should never be the sole reason for rejecting claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as in vivo treatment is required for practice of the claimed invention.

Working examples
	In regards to a method of treating a cell proliferative disorder, comprising: administering to a subject having a cell proliferative disorder a therapeutically effective amount of a CD55-binding agent, wherein: at the time of the administering, abnormally proliferating cells of the cell proliferative disorder are not suspected of exhibiting overexpression of CD55; and the CD55-binding agent is administered to the subject to in vivo tumor regression models in Example 5, and  Figures 7-9. The specification does not disclose any examples of treating diseases other than cancers.
	The specification does not disclose how to make and use CD55 binding agents that are not antibodies.

Guidance in the specification
The specification provides insufficient guidance and objective evidence to indicate to one of skill in the art that any cell proliferative disorder can be treated by broadly encompassed CD55 binding agents.

Level of skill in the art
	The level of skill in the art is deemed to be high.

Conclusion
Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability in the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the lack of evidence to support the notions that any cell proliferative disorder can be treated by any CD55 binding agent, one of skill in the art would be subject to undue experimentation without reasonable expectation of success in order to practice the broadly claimed methods.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 84-88 and 97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durrant (US 2010/0136013 A1, published 6/3/2010).
	In regards to claims 84-87 and 97, Durrant teaches a method of treating a cancer, comprising: administering to a subject having a cancer a therapeutically effective amount of an anti-CD55 antibody (abstract "The invention relates to the use of a binding member that binds to both SCR1 and SCR2 of CD55 in the treatment of tumours and leukaemia. The binding member may be an antibody that binds to SCR1 and SCR2 of CD55 and neutralizing CD55"). 
	In regards to claim 88, Durrant teaches the antibody is preferably IgG1.
	Durrant teaches that tumors have varying expression levels of CD55 (para (0007] "CD46, CD55 and CD59 are widely expressed on many tissues, including surface epithelia and tumour tissues.", para [0008] “Most tumours are of epithelial origin and, although most surface epithelia express complement regulatory proteins, tumours show variable expression of CD55, CD46 and CD59. The majority of colorectal and thyroid cancers express high levels of all three complement regulatory proteins ... Ductal carcinoma of the breast shows the most variation in phenotype with some tumours further teaches that the therapy is effective on said tumors that have widely varying expression of CD55 (para [0050] “Examples of tumours that can be treated ... are, for instance, sarcomas, including osteogenic and soft tissue sarcomas, carcinomas, e.g., breast-, lung-,bladder-, thyroid-, prostate-, colon-, rectum-, pancreas-, stomach-, liver-, uterine-, cervical and ovarian carcinoma, lymphomas, including Hodgkin and non-Hodgkin lymphomas, neuroblastoma, melanoma, myeloma, Wilms tumor, and leukemias, including acute lymphoblastic leukaemia and acute myeloblastic leukaemia, gliomas and retinoblastomas"). 
	Regarding claims 84 and 85, Durrant teaches a method of treating a cancer, comprising: administering to a subject a therapeutically effective amount of an anti-CD55 antibody wherein the cells of the proliferative disorder are not expected to overexpress CD55, as discussed supra for claim 1. Durrant teaches determining that many treatable tumors (para (0050), see claim 1) whose CD55 levels are known to be moderate or low and not overexpressed (para [0008], see claim 1), which meet the limitation of at the time of the administering, abnormally proliferating cells of the cancer are not suspected of exhibiting overexpression of CD55.	
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 84-88 and 90-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durrant (US 2010/0136013 A1, published 6/3/2010) further in view of IBC (US 2014/0099254 A1, published 4/10/2014).
	In regards to claims 84-88 and 97, the teachings of Durrant are discussed supra.
	Durrant does not teach administering to the subject a therapeutically effective amount of a T cell activator.

	Durrant does not teach wherein the immune checkpoint inhibitor is an antagonist of a T cell inhibitory signal.
	Durrant does not teach wherein the immune checkpoint inhibitor is selected from the group a programmed cell death-1 (PD-1) inhibitor.
	Durrant does not teach wherein the T cell activator is a cytokine or an antagonist of an inhibitory immune receptor.
	Durrant does not teach wherein the anti-CD55 antibody and the T cell activator are administered concurrently.
	Durrant does not teach wherein the anti-CD55 antibody and the T cell activator are administered sequentially.
	IBC teaches a combination treatment method of treating a cancer (abstract "The present invention concerns combinations of two or more agents for inducing an immune response to cancer ... Agents may include leukocyte redirecting complexes ...redirecting complexes have at least one binding site for a leukocyte antigen and at least one binding site for an antigen on a diseased cell ... The complex is capable of targeting effector T cells ... to induce leukocyte-mediated cytotoxicity of cells associated with cancer "), comprising: administering to a subject having a cancer a therapeutically effective amount of an anti-CD55 antibody, wherein the anti-CD55 antibody is administered to the subject to enhance a T cell response to abnormally proliferating cells of the cancer (para [0021] In embodiments utilizing leukocyte-redirecting complexes, the complexes preferably are bispecific antibodies (bsAbs), with one binding 
	IBC discloses a combination treatment method of treating a cancer comprising a anti-CD55 antibody and an immune checkpoint inhibitor (para [0003] "The present invention concerns combinations of two or more agents for inducing an immune response to diseases, such as cancer or infectious disease. Exemplary agents may include ... checkpoint inhibitor antibodies.”, para [0006] "Checkpoint inhibitor antibodies have been used primarily in cancer therapy. Immune checkpoints refer to inhibitory pathways in the immune system that are responsible for maintaining self-tolerance and modulating the degree of immune system response to minimize peripheral tissue damage."). As evidenced by instant claim 91, immune checkpoint inhibitors are T cell activators.
	IBC further discloses that the immune checkpoint inhibitor is an antagonist of a T cell inhibitory signal (para [0025] “Other preferred embodiments concern compositions ... with one or more checkpoint inhibitor antibodies. Such antibodies are antagonistic for checkpoint inhibitor function”).
	IBC further discloses that that the immune checkpoint inhibitor is selected from the group consisting of: a cytotoxic T-lymphocyte-associated antigen 4 (CTLA-4) inhibitor, a programmed cell death-1 (PD-1) inhibitor, a programmed cell death tigand-1 
programmed cell death protein 1 (PD1, also known as CD279) and programmed cell death 1 ligand 1 (PD-L1, also known as CD274) ...may be used in combination with one or more other agents to enhance the effectiveness of immune response against disease cells").
	IBC teaches the combinations may be administered simultaneously or sequentially.
	Thus, Durrant teaches a method of treating a cancer, comprising: administering to a subject having a cancer a therapeutically effective amount of a anti-CD55 antibody, and IBC teaches a combination treatment method of treating a cancer comprising an anti-CD55 antibody and an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD1 inhibitor.
	It would be obvious to one of ordinary skill in the arts to modify the method of Durrant, to further comprise administering an immune checkpoint inhibitor wherein the immune checkpoint inhibitor is a PD1 inhibitor. One of ordinary skill in the arts would be motivated, with a reasonable expectation of success, to do so as Durrant teaches a method of treating a cancer, comprising: administering to a subject having a cancer a therapeutically effective amount of an anti-CD55 antibody, and IBC further teaches that CD55 binding-agents can be used with PD1 inhibitors to treat cancer. The need exists for combination therapies to improve efficacy of treatments directed to inducing immune response against various diseases, such as cancer or infectious disease (paragraph [0019]).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUNG MIN YOON/Examiner, Art Unit 1643   


/HONG SANG/Primary Examiner, Art Unit 1643